J.S13043/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF G.J.A., P.J.A.           :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
APPEAL OF: P.H.A., NATURAL FATHER           :
                                            :
                                            :     No. 1493 WDA 2015

                     Appeal from the Order January 14, 2015
        in the Court of Common Pleas of Cambria County Orphans’ Court
                            at No(s): 2014-937 IVT
                                       2014-938 IVT

BEFORE: LAZARUS, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED MARCH 23, 2016

        P.H.A. (“Father”) appeals from the order dated January 14, 2015, and

entered on January 15, 2015, granting the petition filed by the Cambria

County Children and Youth Service (“CYS” or the “Agency”) to involuntarily

terminate his parental rights to his children, G.J.A., a female born in March

of 2010, and P.J.A., a male born in December of 2006 (collectively,

“Children”), pursuant the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8), and (b).1 We affirm.

        The trial court has set forth the relevant history of this case in its

termination order and its order, which serves as its opinion filed pursuant to

Pa.R.A.P. 1925(a), that relied upon the factual recitation in the termination

*
    Former Justice specially assigned to the Superior Court.
1
  In the order dated January 14, 2015, and entered on January 15, 2015,
the trial court also involuntarily terminated the parental rights of J.S., the
natural mother of Children, (“Mother”). Mother did not file an appeal and
she is not a party to the present appeal.
J.S13043/16


order. See Trial Ct. Order, 9/25/15, at 1; Trial Ct. Order, 1/15/15, at 1-7.

We adopt the trial court’s factual recitation for purposes of this appeal. See

Trial   Ct.   Order,   9/25/15,   at   1;   Trial   Ct.   Order,   1/15/15,    at   1-7.

Importantly, at the time of the January 15, 2015 order, Father had been

incarcerated since June of 2014 as a result of an incident that allegedly

occurred on June 4, 2013, to which he pled guilty to four counts of recklessly

endangering another person. Trial Ct. Order, 1/15/15, at 3; N.T., 12/15/14,

at 118. Previously, Father had served a prison sentence in California for a

murder conviction. Trial Ct. Order, 1/15/15, at 3. The trial court found that

there was no evidence in the record as to Father’s current sentence or when

he would be released, and that Father had testified that he is a repeat felon

under the Pennsylvania State Sentencing Guidelines.                Id. at 4.    Father

testified that he would be released from prison in 2015. N.T. at 117.

        On January 15, 2015, the trial court entered the order granting the

petition to involuntarily terminate Father’s parental rights to Children.            On

May 5, 2015, Father filed a petition for leave to file an appeal nunc pro tunc.

On August 24, 2015, the trial court granted Father’s petition to file an appeal

nunc pro tunc within thirty days.           Father timely filed his nunc pro tunc

appeal on September 23, 2015, along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

        In his brief on appeal, Father raises one question for this Court’s

review, as follows:



                                        -2-
J.S13043/16


         1. Whether the trial court either abused its discretion or
         committed an error of law when it granted it terminated
         [sic] the father’s parental rights pursuant to 23 Pa.C.S. §
         2511(a)(1), (a)(5), and (a)(8) without clear and
         convincing evidence?

Father’s Brief at 3.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of
         a petition for termination of parental rights.         As in
         dependency cases, our standard of review requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
         (2010). If the factual findings are supported, appellate
         courts review to determine if the trial court made an error
         of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
         284,] 36 A.3d 567, 572 (2011) (plurality opinion)]. As has
         been often stated, an abuse of discretion does not result
         merely because the reviewing court might have reached a
         different conclusion. Id.; see also Samuel Bassett v.
         Kia Motors America, Inc., [613 Pa. 371, 455], 34 A.3d
         1, 51 (2011); Christianson v. Ely, 575 Pa. 647, [654-
         55,] 838 A.2d 630, 634 (2003). Instead, a decision may
         be reversed for an abuse of discretion only upon
         demonstration of manifest unreasonableness, partiality,
         prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
         applying an abuse of discretion standard of review in these
         cases. We observed that, unlike trial courts, appellate
         courts are not equipped to make the fact-specific
         determinations on a cold record, where the trial judges are
         observing the parties during the relevant hearing and often
         presiding over numerous other hearings regarding the
         child and parents. R.J.T., 9 A.3d at 1190. Therefore,
         even where the facts could support an opposite result, as
         is often the case in dependency and termination cases, an
         appellate court must resist the urge to second guess the


                                     -3-
J.S13043/16


           trial court and impose its own credibility determinations
           and judgment; instead we must defer to the trial judges so
           long as the factual findings are supported by the record
           and the court’s legal conclusions are not the result of an
           error of law or an abuse of discretion. In re Adoption of
           Atencio, 539 Pa. 161, [165,] 650 A.2d 1064, 1066
           (1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

           [t]he standard of clear and convincing evidence is defined
           as testimony that is so “clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).    In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

The trial court terminated Father’s parental rights under Section 2511(a)(1),

(2), (5), (8), and (b). See Trial Ct. Op., 9/25/15, at 1. Section 2511(a)(1),

(2), (5), (8), and (b) provide as follows:

           § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:



                                      -4-
J.S13043/16


          (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or
          failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to
          be without essential parental care, control or
          subsistence necessary for his physical or mental well-
          being and the conditions and causes of the incapacity,
          abuse, neglect or refusal cannot or will not be remedied
          by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months, the
          conditions which led to the removal or placement of the
          child continue to exist, the parent cannot or will not
          remedy those conditions within a reasonable period of
          time, the services or assistance reasonably available to
          the parent are not likely to remedy the conditions which
          led to the removal or placement of the child within a
          reasonable period of time and termination of the
          parental rights would best serve the needs and welfare
          of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed from
          the date of removal or placement, the conditions which
          led to the removal or placement of the child continue to
          exist and termination of parental rights would best
          serve the needs and welfare of the child.

                               *    *    *

       (b) Other considerations.—The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare


                                   -5-
J.S13043/16


           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (a)(2), (a)(5), (a)(8), (b).

      This Court has explained that the focus in terminating parental rights

under Section 2511(a) is on the parent, but under Section 2511(b), the

focus is on the child. In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc).     We will focus on Subsection 2511(a)(2), and adopt the trial

court’s discussion in its termination order as this Court’s own.2 See Trial Ct.

Order, 1/15/15, at 6-8.

      The Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows.

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the
           parent has caused the child to be without essential
           parental care, control or subsistence necessary for his
           physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.” . . .




2
  We note that the trial court appeared to discuss the facts in relation to
section 2511(a)(2).




                                      -6-
J.S13043/16


            [The Supreme Court] has addressed             incapacity
         sufficient for termination under § 2511(a)(2):

            A decision to terminate parental rights, never to be
            made lightly or without a sense of compassion for
            the parent, can seldom be more difficult than when
            termination is based upon parental incapacity. The
            legislature, however, in enacting the 1970 Adoption
            Act, concluded that a parent who is incapable of
            performing parental duties is just as parentally unfit
            as one who refuses to perform the duties.

         In re: Adoption of J.J., 511 Pa. 590, 515 A.2d 883, 891
         (1986) (quoting In re: William L., 477 Pa. 322, 383 A.2d
         1228, 1239 (1978)).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).         A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      Father relies on In re R.I.S., to support his argument that

incarceration alone is not an explicit basis upon which to base termination of

parental rights. He argues that this Court must inquire whether the parent

utilized those resources at his or her command while in prison to continue

and pursue a close relationship with his children. Father’s Brief at 13; see

In re R.I.S., 36 A.3d at 572-73. Father asserts that he has worked long

hours to provide a financially stable home for Children to return to him.



                                    -7-
J.S13043/16


Father’s Brief at 13.   Father states that he has made a commitment to

cooperate with any services offered him to facilitate the reunification, and

that he is in a transitional period of modifying his behavior, outlook, and

parenting methods to implement the permanency plans. Id.

     Our Supreme Court instructed:

        incarceration is a factor, and indeed can be a
        determinative factor, in a court’s conclusion that grounds
        for termination exist under § 2511(a)(2) where the
        repeated and continued incapacity of a parent due to
        incarceration has caused the child to be without essential
        parental care, control or subsistence and [] the causes of
        the incapacity cannot or will not be remedied.

In re Adoption of S.P., 616 Pa. at 328-329, 47 A.3d at 828.

     After re-visiting its decision in In re R.I.S. regarding incarcerated

parents, the Supreme Court stated:

        we now definitively hold that incarceration, while not a
        litmus test for termination, can be determinative of the
        question of whether a parent is incapable of providing
        “essential parental care, control or subsistence” and the
        length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of
        the incapacity, abuse, neglect or refusal cannot or will not
        be remedied by the parent,” sufficient to provide grounds
        for termination pursuant to 23 [Pa.C.S.] § 2511(a)(2).
        [See In re E.A.P., 944 A.2d 79, 85 (Pa. Super. 2008)]
        (holding termination under § 2511(a)(2) supported by
        mother’s repeated incarcerations and failure to be present
        for child, which caused child to be without essential care
        and subsistence for most of her life and which cannot be
        remedied despite mother’s compliance with various prison
        programs). If a court finds grounds for termination under
        subsection (a)(2), a court must determine whether
        termination is in the best interests of the child, considering
        the developmental, physical, and emotional needs and
        welfare of the child pursuant to § 2511(b). In this regard,


                                     -8-
J.S13043/16


         trial courts must carefully review the individual
         circumstances for every child to determine, inter alia, how
         a parent’s incarceration will factor into an assessment of
         the child’s best interest.

In re S.P., 47 A.3d 817, 830-31 (Pa. 2012) (some internal citations

omitted).

      The trial court assessed the evidence regarding Father’s repeated

incapacity to parent Children, and his inability to remedy the conditions and

causes of his incapacity to parent Children, at length, which we adopt

herein. See Trial Ct. Order, 1/15/15, at 6-7. The trial court found that the

repeated and continued incapacity, abuse, neglect or refusal of Father has

caused Children to be without essential parental care, control or subsistence

necessary for their physical or mental well-being and the conditions and

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied by Father. See id. at 8.

      Father contends that the trial court abused its discretion and erred as

a matter of law in terminating his parental rights, as he had appropriate

housing and was on his way to establishing a working budget. Father’s Brief

at 12. Father claims that he was maintaining the utilities for his residence,

but he had some bills that he needed to pay, so he had been working many

hours to provide for his family. Id. at 12. Father states that the trial court

acknowledged that he works very hard when he is not in jail, and that he

loves Children, who love him in return.    Id.   Father asserts that with the

exception of criminal charges in June of 2013, and a later arrest in June of


                                    -9-
J.S13043/16


2014, for failing to show at his plea hearing on the June 2013 charge, he

had not had any criminal charges since Children were born. Id. at 14-15.

Father also states that after he posted bond in June of 2013, he returned to

work in the Cambria County area in the waste disposal field, as his previous

employment had taken him out of the area. Id. at 15. Father asserts that

he was compliant “to a degree” with the Agency permanency plans for

Children, and he was in the process of figuring out how to best comply with

those plans. Id. at 16.

      Our review of the record shows that there is ample evidence to

support a determination that Father failed to make sufficient progress with

the services provided to successfully be capable of parenting Children. As

the trial court’s factual findings are supported by the record, and the court’s

legal conclusions are not the result of an error of law or an abuse of

discretion, we affirm the trial court’s orders with regard to Subsection (a)(2).

In re S.P., 47 A.3d at 826-27.

      Generally, we would next review the termination of Father’s parental

rights under section 2511(b) in conducting our two-tiered analysis.       In re

C.L.G., 956 A.2d at 1004.      We find that Father waived any challenge to

Section 2511(b) by failing to specifically challenge that section in his concise

statement and brief. See Krebs v. United Refining Co. of Pa., 893 A.2d

776, 797 (Pa. Super. 2006) (holding that an appellant waives issues that are

not raised in both his or her concise statement of errors complained of on



                                     - 10 -
J.S13043/16


appeal and the Statement of Questions Involved in his or her brief on

appeal). See Father’s Brief at 16 (specifically challenging Section 2511(a)

only). Even if Father had not waived any challenge to Section 2511(b), we

would find that there was sufficient, competent evidence in the record to

support the trial court’s decision.

      Our Supreme Court recently stated as follows.

            [I]f the grounds for termination under subsection (a)
         are met, a court “shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
         and welfare of the child have been properly interpreted to
         include “[i]ntangibles such as love, comfort, security, and
         stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
         2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
         this Court held that the determination of the child’s “needs
         and welfare” requires consideration of the emotional bonds
         between the parent and child. The “utmost attention”
         should be paid to discerning the effect on the child of
         permanently severing the parental bond. In re K.M., 53
         A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We have stated that in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010). Further, it is appropriate to consider a child’s bond with his or her

foster parent. See In re T.S.M., 71 A.3d at 268.

      In addition, in In re T.S.M., our Supreme Court set forth the process

for evaluation of the existing bonds between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and


                                      - 11 -
J.S13043/16


the availability of an adoptive home.         The Supreme Court stated the

following:

         [C]ontradictory considerations exist as to whether
         termination will benefit the needs and welfare of a child
         who has a strong but unhealthy bond to his biological
         parent, especially considering the existence or lack thereof
         of bonds to a pre-adoptive family. As with dependency
         determinations, we emphasize that the law regarding
         termination of parental rights should not be applied
         mechanically but instead always with an eye to the best
         interests and the needs and welfare of the particular
         children involved. See, e.g., R.J.T., [9 A.3d 1179, 1190
         (Pa. 2010)] (holding that statutory criteria of whether child
         has been in care for fifteen of the prior twenty-two months
         should not be viewed as a “litmus test” but rather as
         merely one of many factors in considering goal change).
         Obviously, attention must be paid to the pain that
         inevitably results from breaking a child’s bond to a
         biological parent, even if that bond is unhealthy, and we
         must weigh that injury against the damage that bond may
         cause if left intact. Similarly, while termination of parental
         rights generally should not be granted unless adoptive
         parents are waiting to take a child into a safe and loving
         home, termination may be necessary for the child’s needs
         and welfare in cases where the child’s parental bond is
         impeding the search and placement with a permanent
         adoptive home. . . .

         [The Adoption and Safe Families Act of 1997, P.L. 105-89,]
         ASFA[,] was enacted to combat the problem of foster care
         drift, where children . . . are shuttled from one foster
         home to another, waiting for their parents to demonstrate
         their ability to care for the children. See In re R.J.T., 9
         A.3d at 1186; In re Adoption of S.E.G., [901 A.2d 1017,
         1019 (Pa. 2006)].         This drift was the unfortunate
         byproduct of the system’s focus on reuniting children with
         their biological parents, even in situations where it was
         clear that the parents would be unable to parent in any
         reasonable period of time. Following ASFA, Pennsylvania
         adopted a dual focus of reunification and adoption, with
         the goal of finding permanency for children in less than
         two years, absent compelling reasons. See, 42 Pa.C.S. §


                                     - 12 -
J.S13043/16


         6301(b)(1); 42 Pa.C.S. § 6351(f)(9) (requiring courts to
         determine whether an agency has filed a termination of
         parental rights petition if the child has been in placement
         for fifteen of the last twenty-two months).

In re: T.S.M., 71 A.3d at 268-69.

      In the present matter, the trial court considered the needs and welfare

of Children, and set forth its bond-effect analysis.       The trial court also

provided an explanation of why its termination decision was not based on

matters that were outside of Father’s control.      We adopt the trial court’s

discussion herein.   See Trial Ct. Order, 1/14/15, at 7-8.       The trial court

properly considered the best interests of Children in rendering its decision

that although there was evidence of a bond between Children and Father, it

was in their best interests to sever that bond for their safety and security

needs. See id.; In re T.S.M., 71 A.3d at 268-69.

      Father testified that he loves Children, and they love him, and the trial

court found that testimony credible. N.T. at 105; Trial Ct. Order, 1/14/15,

at 7. As we stated in In re Z.P., a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   In re Z.P., 994 A.2d at 1125.      Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004). Again, as the trial court’s factual findings are supported


                                     - 13 -
J.S13043/16


by the record, and the court’s legal conclusions are not the result of an error

of law or an abuse of discretion, we affirm the trial court’s decision with

regard to subsection (b). In re S.P., 47 A.3d at 826-27. Accordingly, we

affirm the trial court’s order terminating Father’s parental rights.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/23/2016




                                     - 14 -
                                                                                   Circulated 03/03/2016 02:09 PM




 IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY,                                         PA
                 ORPHANS1 COURT DIVISION


 IN   RE:                                                   No. 2014-937         IVT
                                                            No. 2014-938         IVT

GLORIA JEAN ANDERSON
PAUL JACOB ANDERSON




APPEARANCES:

For the Petitioner:                                         TIMOTHY M. AYRES, ESQ.

For Minor Children:                                         SUZANN LEHMIER,            ESQ.

For Natural          Father:                                JAMES R. KOBAN,            II, ESQ.



                                       ORDER

                AND NOW,         this 14th day of January,                         2015 ., after

coriduc ti ng an ev i de n t i.a ry riea r inq fol J.owing                       due not ice,          the

Court makes          the    following        findings and judicial

determ.1nations:

                :.     On October           10,       2014, Petitioner,                Cambria

CoGnty Children             and Youth Services                      (CYS),     filed     Pet1tio11s         to

Terminate       the Parentaj           Rights           of Paul         H. Anderson,          age 64,

the b i.o Loqi cal         ta ther,    and ,Josie             L.    Stonerook,         age 41,       the

biological        mother,        to their two children                        Gloria Jean

Anderson,       DOB [vJarch       3,   20)0,          age     tour,      and Paul       ,Jaccb

Anderson,       DOB December           6,    2U06,           age 8.          The grounds        averre,:J

i. ncl ude   2 CJ Pa . C~ . S . Se;; L ion        2 '.)lJ    (a )   subs e ct ions       I, 2   r   S an ci
                                                                        2



 8.

             2.     Father filed a Petition for Appointment        of

Counsel and the Court appointed him counsel and appointed a

Guardian Ad Litem for the two children.          Mother neither

sought in forma pauperis status nor requested counsel.

             3.    A hearing was held by the Court on

December 15, 2014.          Mother did not appear.   Father was

transported       to the hearing from the Cambria County Prison

and testified.

             4.    The Court gave all counsel until December 29,

2014, to file memoranda         and all counsel submitted their

legal memoranda      to the Court.

             5.    The evidence presented showed that the

Anderson-Stonerook       family had been involved with      CYS   since

2010 due to such issues as housing,         finances, mental health,

parenting    skills, and drug and alcohol abuse.       The children

were removed and then returned by the Juvenile Court under

order dated October 11, 2011.

             6.    Services were reinitiated   with the family on

January 13, 2013,      and the children removed by emergency

order   Ln June 2013, and were declared dependent by order

dated June 18,      2013.    Father had been arrested for

aggravated    assault and ether charges and Mother was

basicaJ.ly unfit     to care for the children on her own due to

the same ho0sing      issues,   mental health, parenting,    and drug
                                                                           3



abuse issues.         Mother's    actions and inactions       placed the

safety of the children           at risk.

             7.      Father is a career criminal having served time

in California        on murder charges.        At the present    time, he is

incarcerated        as a result of an incident allegedly          occurring

on June 4,        2013.   On December   1, 2013, he pled guilty to

four counts of recklessly          endangering     another person based

on information        in the probable       cause which states:

             "Your Affiant is Officer Donald J. Wyar of
        the Portage Borough Police Department.         On June
        4, 2013, I was called at the office by
        Stephanie Rogers who stated she was having
       problems with her neighbor, the Defendant.           I
        responded to the scene and the actor was GOA.
        I spoke with Rogers, Figard and Barrett who
       stated the actor waved a knife and stated he
       was going to kill Rogers.          I then spoke with
       Bairett who stated earlier in the day the
       Defendant grabbed her in the vagina area and
       smacked her on the butt.         Barrett then
       retreated into her house.          I cleared the scene
       and minutes later Officer Wyar and I were
       dispatched to 814 Conemaugh Avenue for the same
       type of incident where the Defendant was
       threatening neighbors using racial slurs.           The
       Defendant was also highly intoxicated.          The
       Defendant was taken into custody and while in
       custody at the office, the Defendant did spit
       in the face of Officer Wyar while
       Officer Labosky was standing to Officer Wyar's
       right.    The Defendant also threatened to kill
       and/ or ha rm all off .i ce rs .   This officer
       summoned three PSP troopers to the office to
       assist.    The Defendant continued to use racial
       slurs.    The Defendant was then placed in
       shackles to stop him from kicking and a spit
       mask was placed on the Defendant to stop him
       f rom spitting. "   (Exhibit     8) .


             8.     Vather's   senten~ing     was scheduled     for
                                                                                     4



December       1], 2014.        However, according      to his testimony,            he

 filed a Motion to Withdraw his plea.                 In rather convoluted

testimony,       Father stated he may withdraw            the Petition         to

Withdraw      the Plea.         In any event, there is no evidence              in

the record as to what his sentence or status may be or when

he will be released.             According   to his testimony          under the

Pennsylvania          State Sentencing     Guidelines,    he is a RFEL or

repeat felon.

                9.     Since the children were last placed in agency

custody,      the Juvenile Court has held three permanency                     review

hearings.

                (a)    At the hearing held on November            20,    2013, the

Juvenile Court found that Father and Mother had made minimal

progress      toward achieving         permanency.     Mother still had not

addressed      her housing, mental health, or substance                  abuse

issues.       Father was working         long hours in Harrisburg          and

displayed      anger control issues.

               (b)     At the hearing held         on May 5,   2014,     the

Juvenile      Court agajn found the parties            to be minimally

compliant      w i.th the permanency       plan.     Mother and Father were

living      apart.     Mother    did not have      an appropriate       home.       She

had not      addressed     her mental health or substance              abuse

issues.       F~ther did move back         to Cambria    County and had

adequate      housir;q.     However,    he had not addressed           his mental

health or subs t auce abuse Losues.
                                                                                 5



               (c)     At the permanency        review hearing held on

July 23,      2014, the Juvenile Court found that no progress had

been made by either parent.                Father was incarcerated        as a

result of his arrest on June 4,                2014, and Mother was found

to not be a placement            option due to her cognitive

limitations.          She continued       her substance     abuse, often

visiting    the local ER in attempts to obtain narcotics.

              10.      Both parents were evaluated           by Dennis M.

Kashurba,     a licensed psychologist,               on two occasions;

February of 2011 and December of 2013 with the following

findings:

              A.     On both occasions,         Mother was found to have a

diagnostic     impression        of Axis I:      Neglect of Child, by

history;    opiate dependence,            currently     in early partial

remission;     B~nzodiazepine        abuse, by history;           relational

problems,     NOS.

              Axis     II:     Personality    Disorder,     NOS    (currently

with predominantly            dependent    traits,    with history of

schizotypal        traits),     mild mental retardation.

              Mr. Kashurba        cor1cluded that the total information

available     at that time suggested           that Josie's status had not

improved since the time of prior evaluation                   nearly three

years ago.         She continued     to present as an individual           with

limited cognitive            ability and a high degree of cognitive

distortions        which prevented        her from harnessing       her
                                                                       6



relatively     limited cognitive ability to a degree that would

make her a suitable primary parent figure for her children.

Thus, the then current status of having her children remain

in foster care appeared to afford Josie the maximum

opportunity       to be positively    involved in the children's

lives as had been the case at the time of prior evaluation.

             B.    On both occasions, Father was found to have

the following diagnostic       impression:     Axis I, neglect of

child, by history; partner relational problem, adult

antisocial behavior, by history.          Axis II, personality

disorder,    NOS    (with a history   of predominantly    narcissistic

traits along with paranoid or antisocial          features.)

             Mr. Kashurba concluded that consistent         with his

opinion at the time of the prior testing, there continued to

be no unequivocal information present to suggest that Paul

does not have the ability to adequately         independently      parent

his children.       However, at the time of prior evaluation,          it

was his opinion that Paul had "abdicated" the responsibility

for raising the children to the bio mom of the children who

he did not feel was capable of independently           parenting    the

chjldren.     This parental role abdication      appeared to have

continued by virtue of      Paul having limited contact with the

children due to his employment outside of the immediate

geographical      area over. several months'   time.     Father

continued to be fully aware that if the children were placed
                                                                                     7



in his care, he would need to obtain suitable                        caregiver

services     for them during his time of employment.                       He also

seems   to be aware that the children's               bio mom would not

likely be a suitable option in terms of caregiver                          status

while he is at work.            Father also does appear              to have an

appropriate        degree of affection         for his children           and to be

able to express cormnitment          to pursuing          their best interests

on an ongoing basis.            He also    verbalized         his con@itment        to

cooperating        with whatever    services      would be offered           to

facilitate     future possible       reunification.

             11.      While it is inconclusive            which kind of bond

and to what extent a bond exists between Mother and

children,    Mother     does    not have the capacity              to raise these

children.

             12.      It is apparent       from the testimony             of the

caseworker     and Father that strong bonds exist between                         Father

and children.        They love him and he loves them.                     When he is

not in jail, he works hard.               He works so hard and so many

hours he has no time           to take care      of the       children.      The

relationship       between Mother     and Father         is    on and off and

Mother taking care of the children while                      he is at work is

not a viable       option.

             13.     The Court's     major     concern        is   the safety of

the children.        Any detriment        to   the children        and severing       of

the bonds    between     Father and children         and Mother and
                                                                                                   8



 children           is outweighed             by their safety and security                   needs.

A parent's               love of his or her children                        does not preclude a

 termination.

                     14.         Petitioner      CYS has established                a legal basis

 for terminating                  the parental           rights of          Paul H. Anderson      and

Josie Stonerook.

                     15.         The following           subsections         of 23 Pa.C.S.

§2511         (a)    establish         the basis for terminating                    the parental.

rights of these parents:

                      (1)       The parent by conduct continuing                      for a period

of at least                   6 months immediately             preceding        the filing of the

petition            either has evidenced                 a settled purpose of

relinquishing                  parental    claim to a child or has refused or

failed to perform parental duties;

                     (2)        The repeated and continued                    incapacity,      abuse,

neglect or refusal of the parent has caused the child to be

without essential                   parental        care, control or subsistence

necessary           for his/her           physical        or mental          well-being      and the

conditions            and causes of            the incapacity,               abuse, neglect or

refusal cannot or will not be remedied by the parent;

                     ( ') l     The ch iLd has been removed                   from the     care of

the parent by the court                       or under a voluntary agreement with

an agency           for a period of at least 6 months,                            the conditions

which     1ed       to        r.he remova l    or   pl accrncnr.       of    tt'1e child   oonr i nue s

10   exist,         the parent         cannot.      or    1:1i_1_l   r.o t. rerne dv those
                                                                                                9




conditions         within     a reasonable       period of time, the services

or assistance          reasonably       available        to the parent are not

likely to remedy the conditions                    which led to the removal                    or

placement     of the child            within a reasonable              period of time

and termination             of the parental        rights would best serve                    the

needs and welfare             of the child;

               (8)      The child       has been removed               from the care of a

parent by the court or under a voluntary                           agreement          with an

agency,     twelve months or more have elapsed                         from the date           of

removal     or placement,            the conditions       which        led to the

removal     or placement         of the child continue                 to exist and

terminations         of the parental        rights would best serve the

needs     and welfare        of the child.

              16.      In terminating        the parental              rights of these

parents,     the Court has           found that this            will    best meet the

developmental,         physical       and emotional            needs and welfare              of

the children.

              17.      The parental        rights and duties of Paul                     H.

Anderson     and Josie        Stonerook     to Gloria          Jean Anderson           and

Paul Jacob Anderson            are forever       terminated.             Said

terminations         to extinguish        the power and           right       of Paul H.

Anderson and Josie            Stonerook     to object          to or receive           notice

of the    adoption      proceedings.         The    adoptions           of    Gloria     Jean

Anderson    anrl     Paul    Jacob    Anderson     may    continue           without

further    notice      to o r coris errt of      Paul     H.     Anderson       and    .Jo s i e
                                     11;.  {
                                     ~ ;:
                                     i ~
                                     Ir
                                     1 /                                                                                              10
                                     1 !
                                     ! 1
                                  11
                                  1'
                                 lI                      Stonerook.        The custody of Gloria         Jean Anderson     and Paul


                                 '!
                                 l/
                                 ii!
                                 1
                                                         Jacob Anderson       is hereby      confirmed     in Cambria County

                                 : !
                                 f [                     Children   and Youth Services           pending    the    final adoption
                                 i'
                                 l!
                                 d                       proceedings.
                                 !I                      Notice to Paul H. Anderson             and Josie Stonerook
                                 It
                                 ,Ii' II
                                                                      You are      hereby    notified    that you have the right
                                 Ii
                             I!                       pursuant      to 23 Pa.c.s. Sections           2923 and 2934 (bl         to file at
                             ;l
                             Ir
                             i


                             !I
                             'f
                                                      any time      and update medical and/or social                 history
                             !f
                             1        ·               information          with the following:
                             II
                                                                      1.     The Court that terminated             your parental
                             11
                            iI                        rights;
                            It
                            if                                        2.     The Court that       finalized       the adoption;
                            I!
                            Ir                                        3.     The agency      that coordinated        the adoption;
                            It, I
                            l t                                       4.     The information       registry established         by the
                            ! I
                            !        1·
                            'i [                     Pennsylvania           Department      of Human Services       pursuant    to
                             ! f
                             lI
                            i~                       23 Pa.C.S. §2921 for             the purpose of making that information
                            ![
                            !I
                            11                       available        to the person         to be adopted and       to the adoptive
                            11
                            Ii
                            : t
                                                     parents under           the   conditions    provided     by law.
                       !l
                      rt,
                      nj
                       ))                      f,)
                      (f"~
                        JI
       ·".•········   ~:t:j
;_;.                  ~i
                      ,H
                      i]~
                      ·-rJ                     ..    !
                      ,~!                      x .»
                      ·l+
                      cµ
                      cf-.!
                        r ~
                                                     lmp
                        j        !
                        !        i
                        i        I

                        !I